Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  On closer consideration it is seen evident, based on the current preponderant evidence of record, that there is insufficient teaching or fair suggestion of the use of polyester polyols as claimed in the processes and products set forth by the instant claims.  Particularly, even in the best cited prior art, WO 2012/110585, there is inadequate guidance towards the use of components a.1.) at least one cyclic anhydride and a.3.) alkylene oxide as defined by the claims in the range of proportional values as set forth by the claims.  In addition to there being no specific and/or overlapping ranges of values set forth by the disclosures of WO 2012/110585 in this regard, it is seen that any guidance it may provide is towards lower proportions as opposed to higher proportions based on their identified impact on acid group presence which is sought to be avoided and/or reduced through the teachings and fair suggestions of WO 2012/110585. It therefore culminates that the prior art, including the cited WO 2012/110585 reference and previously cited Yamanaka et al.(2010/0261804) reference, taken either alone or in combination with each other or other prior art, is insufficient in its teaching or fair suggestion of the utilization of polyester polyols prepared in the manner as claimed, particularly employing ethylene oxide in the amounts and in proportions, along with any other alkylene oxides that may be present, relative to the cyclic carboxylic anhydride reactant(s) as claimed, in PUR/PIR foam products and PUR/PIR foam forming processes as claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765